DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: The status identifier “Currently Amended” appears for claim 7; however, the absence of mark-up is inconsistent with the existence of any such amendment to claim 7. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-eligible subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification recites “The term "machine-readable medium" includes, but is not limited to … wireless channels and various other mediums capable of … carrying instruction(s) and/or data” in [0024] and “storage media for temporarily … containing computer-readable information” in [0055]. Independent claim 16 and its dependent claims 17-21 are broad enough to encompass a non-manufacture medium such as a signal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8-12, 14-21, 24, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “as the distance from the area to the gaze point increases” in the last two lines. Which area? It is unclear whether “the area” refers to the first area or to some other area. Furthermore, it is unclear whether “the area” is moving or stationary. If stationary, then it is unclear in what sense a distance from “the area” to the gaze point could possibly be construed as increasing.
Claim 6 recites the limitation “as the distance from the first area to the anticipated gaze point increases” in the last two lines. It is unclear whether the first area is moving or stationary. If stationary, then it is unclear in what sense a distance from the first area to the anticipated gaze point could possibly be construed as increasing.
Claim 8 recites the limitation “the plurality of discrete steps” in lines 1-2. There is insufficient antecedent basis for this limitation in the claims.
Claim 9 recites the limitation “altering an image quality of a first area of the image based on a first plurality of distance from the initial gaze point of the first user to a plurality of locations on the image” in lines 10-12. It is unclear what relationship, if any, exists between the first area and the plurality of locations on the image. For example, it is unclear whether none, 
A similar recitation in claim 16 is similarly indefinite.
Claim 9 recites the limitation “altering an image quality of a first area of the image based on a first plurality of distance from the initial gaze point of the first user to a plurality of locations on the image” in lines 10-12. The limitation “a first plurality of distance” is ambiguous regarding whether this limitation refers to a single distance or to plural distances.
Claim 9 recites “altering an image quality of a first area of the image based on a first plurality of distance from the initial gaze point of the first user to a plurality of locations on the image” in lines 10-12. It is unclear in what sense said plurality of locations could possibly be construed as “locations on the image” insofar as, when the first area experiences its alteration of image quality, “the image” is no longer displayed, “the image” having been replaced by the “first image that is then displayed”.
A similar recitation in claim 16 is similarly indefinite.
Claim 24 recites the limitation “the anticipated gaze point is only located in the second area.” It is noted by the Examiner that any number of non-recited areas (e.g., a third area, a fourth area, etc.) could be arbitrarily defined as including the anticipated gaze point. Thus, the limitation “only located in the second area” is misdescriptive. The Examiner suggests --the anticipated gaze point is located outside said first area--.
Claim 26 recites “the size and shape of the second area is dynamic.” It is unclear from the term “dynamic” whether the size and shape of the second area changes over time for a single 
Claim 27 recites the limitation “based on a distance from the second area to the anticipated gaze point” in the last two lines. The meaning of “based on a distance from the second area to the anticipated gaze point” is unclear in light of the limitation “a second area of the first image that includes the anticipated gaze point” recited in claim 2, from which claim 27 depends. It is unclear in what sense a second area could possibly be construed to have a “distance from” a part of said second area itself.
Other rejected claims are indefinite by virtue of dependency from at least one indefinite claim.
Regarding claim 27: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2-3, 5-7, 9, 15-17, 19-20, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohl (US 20160070344 A1) in view of Young et al (US 20170287446).
As recited in independent claim 2, Gohl shows a system comprising: 
an eye tracking device 206; and 
one or more processors (102 including 108) configured to: 
display an image (“a computing device 102 that may send data for display to a display screen 104 or other display device. For instance, the display screen 104 may output textual and/or graphical information, such as masking data and actual data, to the user as instructed by the computing device 102” [0019]; see especially 708 “Show masking data” while “Eye moving?” is “Y” for yes) on a display device 104; 
determine a gaze direction (“eye-tracking sensor 206 continuously detects for sensed data throughout the method 600. The sensed data may contain information related to … a gaze-point of the user’s eye” [0034]) of a user (“user’s eye” [0034]) based on data (“sensed data” [0036]) from the eye tracking device 206; 
determine an initial (any point in time may be arbitrarily named “initial”, including the instant when “Eye moving?” becomes “N” for no) gaze point (“gaze-point of the user’s eye” [0034]) of the user on the display device 104 based on data (“sensed data” [0034]) from the eye tracking device 206; 

wherein modifying the image comprises altering an image quality (insofar as “nonsense” images are lower quality than meaningful images, and meaningful images are higher quality than “nonsense” images, see [0027]; see also [0029] “move around, or flash … vary in format”, wherein moving around images are lower quality than still images, flashing images are lower quality than images with consistent brightness over time, and images varying in format are lower quality than uniform images; it is noted by the Examiner that Applicant’s list of quality examples in the specification is a non-exclusive list which does not limit the scope of the claim) of a first area (area surrounding the gaze point) of the image (masking data is the image; see 708 “Show masking data”) based on a distance (zero, for example) from the first area (including the initial gaze point) to the initial (any point in time may be arbitrarily named “initial”, including the instant when “Eye moving?” becomes “N” for no) gaze point (“gaze-point of the user’s eye” [0034]); 
detect a user saccade (when “Eye moving?” becomes “Y” for yes); 
modify (see 706 “Remove actual data” and 708 “Show masking data”) a second area (the entire screen 104 constitutes the second area) of the first image (actual data at the gaze point with masking data surrounding the actual data) to result in a second image (708 “Show masking data”) that is then displayed on the display device 104, 

wherein a portion of (the portion where actual data was previously displayed) or whole of (it is noted by the Examiner that the limitations “a portion of or a whole of” are recited in the alternative, such that the claim limitation is met by the existence of one of these alternatives in the prior art, even in the absence of the other) the second image (708 “Show masking data”) displayed on the display device 104 is different (insofar as the second image is devoid of actual data) than the first image (actual data at the gaze point with masking data surrounding the actual data) displayed on the display device 104.
As recited in independent claim 2, Gohl is silent regarding detecting a velocity of the user saccade; determine an anticipated gaze point of the user on the display device wherein the anticipated gaze point is based on a velocity of the user saccade.
As recited in independent claim 2, Young et al teach detecting a velocity of the user saccade (“example state parameters that may be determined from gaze tracking data may include … saccade metrics” [0045]; see also [0046] “rotational velocity and acceleration of a user’s eye for change from last position”); determining an anticipated gaze point (“future gaze position” [0046]) of the user on a display device wherein the anticipated gaze point is based on velocity of the user saccade (“future gaze position can be determined by examining the rotational velocity … and extrapolating the possible future positions of the user’s eye” [0046]).
It is noted by the Examiner that the anticipated gaze point would necessarily be located within the second area, insofar as the second area covers the entire display screen.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to determine an anticipated gaze point based on velocity of the user saccade of Gohl as taught by Young et al. The rationale is as follows: one of ordinary skill in the art would have had reason to conserve computing resources when and where high quality rendering is not needed, and to allocate computing resources in preparation for the need for high quality rendering within a future foveal region at the anticipated gaze position as taught by Young et al (“shifting the resources required for rending to other areas, either partially or completely, when it is determined that a saccade is either occurring or predicted to occur” [0049]). 
As recited in independent claim 2, Gohl is silent regarding whether the second area includes the anticipated gaze point; however, this feature is necessarily present in Gohl as modified by Young et al, insofar as the second area comprises the entire area of display screen 104.
As recited in claim 3, Gohl is silent regarding whether altering the image quality of the first area of the image based on the distance from the first area to the gaze point comprises: decreasing the image quality linearly as the distance from the area to the gaze point increases.
As recited in claim 3, Young et al disclose “a mathematical relationship between the pixel density distributions of the area of interest 480 and the peripheral region 483” [0067].
Applicant’s failure to timely traverse the official notice taken 03/18/2020 has hereby resulted in the matters noticed (the fact that “linearly” is “a mathematical relationship” known for its computational simplicity) being taken as admitted prior art.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited linear relationship in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any known mathematical relationship as taught by Young et al (“a mathematical relationship between the pixel density distributions of the area of interest 480 and the peripheral region 483” [0067]), including the recited linear relationship, for computational simplicity as is known in the art. 
As recited in claim 5, Gohl shows the one or more processors (102 including 108).
As recited in claim 5, Gohl is silent regarding whether after the detection of the user saccade, the one or more processors are configured to further alter the image quality of the first area of the image by: increasing the image quality of the first area relative to an image quality of a remainder of the image when the first area comprises the anticipated gaze point.
As recited in claim 5, Young et al show that after the detection of the user saccade (“based on gaze tracking data 200 obtained during the saccade” [0049]), the system is configured to further alter the image quality of an area of the image by: increasing the image quality of said area (“new foveal region” [0049]) relative to an image quality of a remainder of the image (“peripheral/transition region” [0049]) when said area comprises the anticipated gaze point (“establish a new foveal region and peripheral/transition region boundaries based on gaze tracking data 200 obtained during the saccade” [0049]).
Moreover, the Examiner finds that the area being said first area was predictable before the effective filing date.

As recited in claim 6, to the extent understood, Gohl shows the one or more processors (102 including 108).
As recited in claim 6, to the extent understood, Gohl is silent regarding whether after the detection of the user saccade, the one or more processors are configured to further alter the image quality of the first area of the image based on the distance from the first area to the anticipated gaze point by: decreasing the image quality as the distance from the first area to the anticipated gaze point increases.
As recited in claim 6, to the extent understood, Young et al shows, after the detection of a user saccade (“detail may be added and subtracted from regions of interest 480 and corresponding silhouette edges based on a variety of parameters, e.g., … user eye movement” [0067], wherein user eye movement parameters are only known after the detection of a user saccade), decreasing image quality as the distance (“detail in the areas surrounding regions of 
Moreover, the Examiner finds that decreasing image quality as distance to the anticipated gaze point increases (to the extent understood) was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to decrease image quality as distance to the anticipated gaze point increases as taught by Young et al. The rationale is as follows: one of ordinary skill in the art would have had reason to “reduce computational load and/or rendering time for an image” as taught by Young et al [0067]. 
As recited in claim 7, to the extent understood, Gohl is silent regarding increasing the image quality at the anticipated gaze point.
As recited in claim 7, to the extent understood, Young et al show increasing (as a saccade is ending) the image quality (“establish a new foveal region” [0049]) at the anticipated gaze point (which becomes merely a gaze point).
Moreover, the Examiner finds that increasing image quality at an anticipated gaze point was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to increase image quality at an anticipated gaze point. The rationale is as follows: one of ordinary skill in the art would have had reason to establish a new foveal region 
As recited in independent claim 9, to the extent understood, Gohl shows a method comprising:
displaying an image (“a computing device 102 that may send data for display to a display screen 104 or other display device. For instance, the display screen 104 may output textual and/or graphical information, such as masking data and actual data, to the user as instructed by the computing device 102” [0019]; see especially 708 “Show masking data” while “Eye moving?” is “Y” for yes) on a display device 104; 
receiving data from a first eye tracking device 206 relating to a gaze direction (“eye-tracking sensor 206 continuously detects for sensed data throughout the method 600. The sensed data may contain information related to … a gaze-point of the user’s eye” [0034]) of a first user (“user’s eye” [0034]); 
determining an initial (any point in time may be arbitrarily named “initial”, including the instant when “Eye moving?” becomes “N” for no) gaze point (“gaze-point of the user’s eye” [0034]) of the first user (“user’s eye” [0034]) on the display device 104 based on data (“sensed data” [0034]) from the first eye tracking device 206; 
modifying (see 710 “Remove masking data” and 716 “Display masking data surrounding actual data”) the image (see 708 “Show masking data”) on the display device 104 based on the initial (any point in time may be arbitrarily named “initial”, including the instant when “Eye moving?” becomes “N” for no) gaze point (see 714 “Display actual data at gaze-point”) to result in a first image (actual data at the gaze point with masking data surrounding the actual data) that is then displayed on the display device 104; 

detecting a user saccade (when “Eye moving?” becomes “Y” for yes); 
modifying (see 706 “Remove actual data” and 708 “Show masking data”) a second area (the entire screen 104 constitutes the second area) of the first image (actual data at the gaze point with masking data surrounding the actual data) to result in a second image (708 “Show masking data”) that is then displayed on the display device 104, 
wherein modifying (see 706 “Remove actual data” and 708 “Show masking data”) the second area (the entire screen 104 constitutes the second area) comprises altering an image 
wherein a portion of (the portion where actual data was previously displayed) or whole of (it is noted by the Examiner that the limitations “a portion of or a whole of” are recited in the alternative, such that the claim limitation is met by the existence of one of these alternatives in the prior art, even in the absence of the other) the second image (708 “Show masking data”) displayed on the display device 104 is different (insofar as the second image is devoid of actual data) than the first image (actual data at the gaze point with masking data surrounding the actual data) displayed on the display device 104.
As recited in independent claim 9, Gohl is silent regarding detecting a velocity of the user saccade; determining an anticipated gaze point of the first user on the display device wherein the anticipated gaze point is based on a velocity of the user saccade; the second area including the anticipated gaze point.
See teachings, findings, and rationale above for independent claim 2.
As recited in independent claim 9, Gohl is silent regarding whether the second area includes the anticipated gaze point; however, this feature is necessarily present in Gohl as modified by Young et al, insofar as the second area comprises the entire area of display screen 104.
Regarding claim 15: Gohl is silent regarding the claimed shapes of the first area.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shapes in the course of routine, arbitrary design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited shapes in the absence of criticality because the functioning of the device of Gohl is not changed by the arbitrary choice of first area shape. 
Regarding independent claim 16: The non-transitory computer readable medium of claim 16 is not patentably distinct from the method of claim 9 and is obvious on the same grounds for the same reasons.
As recited in claim 17, Gohl shows that modifying (706 “Remove actual data”) the image quality of the first image (714 “Display actual data at gaze-point” and 716 “Display masking data surrounding actual data”) is further based on the eye tracking device detecting a change (“Eye moving?” becomes Y for yes) in the gaze direction of the user (702 “Detect user’s eye”).
As recited in claim 19, Gohl shows that modifying the image quality comprises: decreasing the image quality (706 “Remove actual data” and 708 “Show masking data”) of the first image (wherein the first image includes “actual data at gaze-point”, see 714) when the change (“Eye moving?” becomes Y for yes) in the gaze direction of the user (702 “Detect user’s eye”) is detected.
Regarding claim 20: See teachings, findings, and rationale above for claim 3.
Regarding claim 24: Because the second area comprises the entire display area, each and every point on the display is located in the second area. Because each and every point on the 
Regarding claim 25: Gohl is silent regarding the recited shapes of second area.
There is no invention in changing the shape of known parts, when the functioning of the apparatus is not changed by the reshaping. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Moreover, the Examiner finds that the recited shapes were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited shapes in the course of routine, arbitrary design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited shapes in the absence of criticality because the functioning of the device of Gohl is not changed by the arbitrary choice of second area shape.

Claims 4, 8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohl (US 20160070344 A1) in view of Young et al (US 20170287446) as applied above, and further in view of Harvey et al (US Pat. No. 4348186).
Gohl shows a system and method and medium as described above.
As recited in claim 4, Gohl is silent regarding whether altering the image quality of the first area of the image based on the distance from the first area to the gaze point comprises: decreasing the image quality in a non-linear fashion as the distance from the area to the gaze point increases.

Moreover, the Examiner finds that multiple steps were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to transition between high quality and low quality in a non-linear fashion as taught by Harvey et al. The rationale is as follows: one of ordinary skill in the art would have had reason to provide multiple steps in order to reduce perceptibility by the user of the transition between a foveated region and a peripheral region as taught by Harvey et al (“visually imperceptible”, see col. 4, lines 58-62). 
As recited in claim 8, to the extent understood, Gohl is silent regarding each discrete step comprising an area of a portion of the display device defining a shape centered around the anticipated gaze point.
As recited in claim 8, to the extent understood, Young et al disclose an anticipated gaze point (future gaze point), which becomes merely a gaze point after a saccade is finished.
See teachings, findings, and rationale above for claim 2.
As recited in claim 8, to the extent understood, Harvey et al show each discrete step comprising an area of a portion ("Portion 20 is more detailed, corresponding to the foveal resolution of the human eye. Portion 18 is less detailed. The transition in detail may occur in a single step, but preferably would occur in multiple steps", see col. 4, lines 56-60) of the display 
Moreover, the Examiner finds that discrete steps defining a shape centered around a gaze point (which was previously an anticipated gaze point) was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to define shapes centered around a gaze point (which was previously an anticipated gaze point). The rationale is as follows: one of ordinary skill in the art would have had reason to foveate in steps when eye movement is finished so as to apportion definition of the image within the scene displayed (see col. 4, lines 7-10) in such a way that the user is unlikely to notice (see col. 4, lines 59-62) as taught by Harvey et al. 
The medium of claim 21 is not patentably distinct from the system of claims 4 and 8 and is obvious on the same grounds for the same reasons.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohl (US 20160070344 A1) in view of Young et al (US 20170287446) as applied above, and further in view of Stafford et al (US 20170287112 A1).
Gohl shows a system and method and medium as described above.
As recited in claim 11, to the extent understood, Gohl is silent regarding whether modifying the image quality of the image (to the extent understood) is further based on a distance from the first user to the display device.

Moreover, the Examiner finds that modifying quality based on a distance from a first user to a display device was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify quality based on a distance from a first user to a display device as taught by Stafford et al. The rationale is as follows: one of ordinary skill in the art would have had reason to optimize the size of the foveal region to balance the competing goals of reducing detectability and reducing computing power by accounting for the size of the boundary between the user’s foveal vision and the user’s peripheral vision at the user’s current distance from the screen as suggested by Stafford et al (“the size of the foveal region may depend on a distance of the viewer from the screen” [0083]). 

Allowable Subject Matter
Claims 10, 12, 14, 18, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Although Applicant asserts on page 3 of the remarks filed 12/22/2020 that “by decreasing quality of the image, the processing required is lowered compared to an image with consistent quality … Gohl does not attend to this problem”, it is noted by the Examiner that Young et al explicitly attend to this problem. See [0067] “foveated tessellation can reduce computational load and or rendering time for an image. Reductions in computational load and/or rendering time may alternatively by achieved in other parts of the graphics processing pipeline by selectively reducing the pixel resolution outside of the regions of interest”.
In response to applicant's argument that the references fail to show certain features of Applicant’s alleged invention, it is noted that the features upon which applicant relies (i.e., graphical characteristic) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s list of quality metrics in the specification is a non-exclusive list which does not limit the scope of the claim. The broadest reasonable interpretation of the claim includes quality metrics (including the 
For these reasons, Applicant’s arguments are not persuasive. Prior art rejections are maintained and are made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                            
04/17/2021